Title: From Thomas Jefferson to Mrs. Duval, 24 November 1805
From: Jefferson, Thomas
To: Duval, Mrs.


                  
                     Nov. 24. 05.
                  
                  Th: Jefferson with his friendly respects to mrs. Duval returns her his thanks for her present of yesterday, he thinks that the last time he had the pleasure of seeing her, he promised to procure from Virginia a receipt for making Persimmon beer, called Co. Ludwell’s receipt for making it, which has been deemed there, for 50 years past, the best method they have ever known, he has the honour of inclosing it to her.
                  
                  
                     
                     [in unidentified hand:]
                     
                        To Make Persimmon Beer.—Gather the Persimmons perfectly ripe and free from any roughness, work them into large loaves with brand [sic] enough to make them consistent, bake them so thoroughly that the cake may be brown and dry throughout, but not burnt—they are then fit for use—but if you keep them any time it will be necessary to dry them frequently in an oven moderately warm. Of these loaves broken into coarse powder, take eight bushels, pour on them 40 gallons of cold water, and after 2 or 3 day draw it off, cool it as other beer, and hop it. This makes a very strong beer. By putting 30 gallons of water to the same powder and letting it stand 2 or 3 days longer you may make a very fine small beer.
                  
               